Title: From James Madison to Edmund Randolph, 8 October 1782
From: Madison, James
To: Randolph, Edmund


My dear friend
Philadelphia, Ocr. 8. 1782.
Your favor of the 27th. of Sepr. came to hand yesterday and is a fresh instance of the friendly part you take in my necessities. In consequence of the hint in your last of a pressing representation to the Executive, our public letter of last week touched on that subject; but the letter recd. yesterday from the Govnr. which seems to chide our urgency forbids much expectation from such an expedient. The letter from Mr. A. inclosed for me a 2d. bill on Mr. Holker for 200 Dollars, which very seasonably enabled me to replace a loan by which I had anticipated it! About 350 more (& not less) would redeem me compleatly from the class of debtors.
I omitted in my late letters to inform you that the Sweedish Minister at Versailles had announced to Doctor Franklin the wish of his king to become an ally of the Uni. States and that the treaty might be negociated with the doctor in particular A Plenipotentiary commission has in consequence issued for that purpose The model transmitted by Congress is pretty analogous to the treaty with France but is limited in duration to twelve years
Mr. L——l. Notwithstanding the particular desire of the king of Sweden—Lee—Izzard and Bland particularly the first & last, struggled violently to deprive the doctor of the honour intended him Their struggles and manoevres however had no other effect than to display their extreme enmity
I have put the above article of intelligence in cypher because secrecy was requested by the doctor The request has not I find been very scrupulously attended to by others.
A letter was red. yesterday from Mr. Dana, bearing date the beginning of March. He had not then committed the step of which he had rendered us apprehensive, and assigns as the reason of the delay, the incompatibility of the mediatorial character of the Empress with its success You will recollect the doctrine maintained in his former letters on this subject.
In the answer to the communications of the French Minister relative to the current negociations at Versailles, Congress after renewing their usual assurances took occasion to press upon his M.C.M. in very strong terms the objects confided to his discretion including expressly the free navigation of the Mississippi This I hope has appeased in some the rage for varying the plan of our ultimatum How far it will be acceptable at Versailles I can not say. When that paragraph of the answer was read [in] public [to] the minister here by the committee, his emotion was expressed by a strong & universal suffusion of the face The Declaration of Congress published in the inclosed paper will however sweeten the pill Such a Declaration altho’ in some respects objectionable was judged upon the whole advisable at the present juncture Our ministers in Europe particularly Jay urged it much. Commissrs. Emissaries & Spies are announced in all their letters as the probable vehikles of British poison. We all know that this poison requires no antidote here. But we can not contest the judgment of our ministers in Europe as to what may be best calculated for that meridian
Docr. Lee set out the day before yesterday for Virga. His arrival at Richmond will give you access to such of the transactions of Congress as I may have from time to time omitted.
L——l. He left this place I believe in not the best of humours In Congress he has been frustrated in several favorite objects and from the press he has been most rudely handled The paper of Saturday is a mild sample of his sufferings Whether the charge upon which these attacks are made be true or not I can not decide On the first supposition, my feelings would have been irritated into a disavowal & the general comment on his silence shews that prudence would not have repressed them
In the paper which I inclose to Mr. A. is the act enabling the King to conclude a peace or truce with the colonies. at the date of the late despatches from France, the passing of the bill was disbelieved, and the supposed delay of it till the next session considered as one index of the hostile views of British Court. As there are 2 papers which come out now on Teusdays I shall divide them between you & Mr. A. so that an interchange will supply you both with the whole of the news.
We have not a word further from N York. At the meeting of the Comrs. for settling a cartel, a remonstrance was presented by those on the part of the U. S. on the subject of accts. &c. The Comrs. on the other part refused to receive it or to send it [to] Sr. G. Carlton. Genl Washington has inclosed it to him in a letter which has not yet been answered. This is all we as yet know of the negociation.
I hope you will execute your plan of penning a fresh Cypher. In case of a conveyance I will send the printed sheets I promised. But do not suffer this expectation to interfere with your own purpose.
Farewell
Genl. Lee died here on wednesday last after a short illness.
Penet we hear from Mr. de Marbois has become a bankrupt, of which the State of Virga. will take notice.
